DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 & 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoehne (US Patent 11,024,116; referred to hereinafter as Hoehne).
Claims 1 & 5:	Hoehne disclose a method for implementing social distancing at a gaming establishment having a plurality of gaming machines (abstract), the method comprising, enabling a first patron to play at a first gaming machine and disabling one or more neighboring gaming machines that are nearby the first gaming machine from being played while the first patron is playing at the first gaming machine (cols. 5-6: 31-29).
Claims 2-3 & 13-14:	Hoehne disclose a gaming system of the gaming establishment enables the first patron to play at the first gaming machine based on receipt of a request from the first patron using a gaming app running on a first wireless device, wherein the device can be connected via Bluetooth or other communication means  (cols. 3-4: 7-48).
Claims 4 & 15-16:	Hoehne disclose neighboring gaming machine is disabled from being played by temporarily disabling a bill validator of the neighboring gaming machine (cols. 5-6: 31-29, wherein the whole device is disabled including bill validator).
Claim 6:	Hoehne disclose each neighboring gaming machine is disabled from being played upon receipt of a disable message from a first wireless device of the first patron (col. 6: 5-45).
Claims 7 & 17:	Hoehne disclose each disabled neighboring gaming machine sets a timer such that (i) the disabled neighboring gaming machine re-sets the timer upon receipt of a subsequent disable message from the first wireless device and (ii) the disabled neighboring gaming machine re-enables itself upon expiration of the timer (col. 6: 46-65).
Claim 8:	Hoehne disclose each neighboring gaming machine is disabled from being played upon receipt of a disable message from the first gaming machine (col. 6: 5-45).
Claim 12:	Hoehne disclose a gaming machine for a gaming establishment having a plurality of gaming machines, the gaming machine comprising, a game controller configured to control the gaming machine (abstract), a bill validator connected to the game controller and configured to enable a first patron to pay to play at the gaming machine (cols. 3-5) and a wireless communication component connected to at least one of the game controller and the bill validator and configured to communicate with a first wireless device of the first patron (cols. 3-5), wherein: the bill validator is configured to be temporarily disabled when a neighboring gaming machine is being played by a second patron (cols. 5-6: 31-29, wherein the whole device is disabled including bill validator).
Claim 18:	Hoehne disclose the bill validator is configured to be temporarily disabled upon receipt by the wireless communication component of a disable message from the neighboring gaming machine's wireless communication component (col. 6: 5-45).

Allowable Subject Matter
Claims 9-11 & 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perea-OcHoa (20200334945) refers to an arrangement for operating disinfection for a user includes at least one electronic device and at least one ultraviolet light emitter positioned at a predetermined position when the electronic device is under operation such that the ultraviolet light emitter generates and emits an ultraviolet light toward said hand reachable area of said operation unit to cover a hand reachable area of an operation unit of the electronic device for performing disinfection of the operation unit so that the user is capable of hand contacting the hand reachable area of the operation unit which is disinfected by the ultraviolet light.
Dutt (10,991,208) refers to gaming system comprises a plurality of gaming machines configured to conduct one or more games and a management computing device communicatively coupled to the gaming machines. The management computing device receives indication of a gaming session initiating at a first gaming machine of the gaming machines, identifies one or more gaming machines associated with the first gaming machine from the gaming machines, transmits a disable command to the one or more associated gaming machines that prevents the one or more gaming machines from initiating gaming sessions, and in response to determining that the gaming session at the first gaming machine has concluded, transmits an enable command to the one or more associated gaming machines that enables the one or more gaming machines to initiate gaming sessions.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649